             Case 2:13-cv-00777-BJR Document 154 Filed 06/16/20 Page 1 of 4



 1                                                                Honorable Barbara J. Rothstein

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8   COINLAB, INC., a Delaware Corporation,
                                                        NO. 2:13-cv-00777-BJR
 9                    Plaintiff,
10
             v.                                         STATUS REPORT ON PROGRESS
11                                                      OF DEFENDANTS’ BANKRUPTCY
     MT. GOX KK, a Japanese corporation and             PROCEEDINGS
12   TIBANNE KK, a Japanese corporation.
13                     Defendants.
14

15
                  Plaintiff CoinLab, Inc. provides this status report on the Tibanne and MtGox
16

17     bankruptcy proceedings pursuant to the Court’s Orders dated August 29, 2017 (Dkt. No.

18     142) and February 5, 2015 (Dkt. No. 123).
19                As noted in previous CoinLab status reports, the Japanese Bankruptcy of defendant
20
       MtGox was converted to a Civil Rehabilitation Proceeding in June 2018. CoinLab filed a
21
       timely proof of claim in the rehabilitation proceeding, asserting MtGox’s liability for the
22
       claims at issue in this litigation.
23

24                On or about September 2, 2019, the bankruptcy court in Japan issued an order

25     assessing the value of CoinLab’s claim against MtGox at JPY 384,857,605; plus interest

26     through June 22, 2018 (the commencement date for the civil rehabilitation action) of



     STATUS REPORT                            Page- 1     SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                           1201 Third Avenue, Suite 3800
                                                          Seattle, WA 98101-3000
                                                          Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:13-cv-00777-BJR Document 154 Filed 06/16/20 Page 2 of 4



 1   JPY 678,489,465; plus interest since June 22, 2018 at 12% per year, which totaled

 2   JPY 55,292,967 as of the date of the assessment order. The total assessed claim amount
 3
     including interest as of September 2, 2019 is approximately JPY 1,118,640,037 or
 4
     approximately $10,230,045 (at December 13, 2019 conversion rate provided by
 5
     Morningstar, Inc. and available through Google.com). On September 30, 2019, CoinLab
 6
     filed a timely action to challenge this assessment in Tokyo District Court.
 7

 8          On or about November 2, 2019, the bankruptcy court in Japan issued an order

 9   denying CoinLab’s claim against Tibanne. On or about November 29, 2019, CoinLab filed a
10   timely appeal of this assessment in the Tokyo District Court. The litigation in the Tokyo
11
     District Court is ongoing and no substantive rulings have been issued by that Court.
12

13
     Dated: June 16, 2020                  Respectfully submitted:
14

15                                                SUSMAN GODFREY LLP
                                                  By: /s/ Edgar Sargent
16                                                Edgar Sargent, WSBA No. 28283
                                                  By: /s/ Floyd Short
17                                                Floyd Short, WSBA No. 21632
                                                  By: /s/ Lindsey Godfrey Eccles
18                                                Lindsey Godfrey Eccles, WSBA No. 33566
19                                                Susman Godfrey LLP
                                                  1201 Third Avenue, Suite 3800
20                                                Seattle, Washington 98101-3087
                                                  Telephone: (206) 516-3880
21                                                esargent@susmangodfrey.com
                                                  fshort@susmangodfrey.com
22                                                leccles@susmangodfrey.com
23

24
                                                  BRESKIN JOHNSON & TOWNSEND PLLC
25
                                                  By: /s/ Roger M. Townsend
26                                                Roger M. Townsend, WSBA No. 25525
                                                  Breskin Johnson & Townsend PLLC


     STATUS REPORT                             Page- 2     SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                            1201 Third Avenue, Suite 3800
                                                           Seattle, WA 98101-3000
                                                           Tel: (206) 516-3880; Fax: (206) 516-3883
          Case 2:13-cv-00777-BJR Document 154 Filed 06/16/20 Page 3 of 4



 1                                      1000 2nd Avenue, suite 3670
                                        Seattle, Washington 98104
 2                                      Telephone: (206) 652-8660
                                        rtownsend@bjtlegal.com
 3

 4

 5                                      Attorneys for Plaintiff CoinLab, Inc.

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STATUS REPORT                   Page- 3    SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                 1201 Third Avenue, Suite 3800
                                                Seattle, WA 98101-3000
                                                Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:13-cv-00777-BJR Document 154 Filed 06/16/20 Page 4 of 4



 1
                                  CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on June 16, 2020, I electronically filed the foregoing with the

 4   Clerk of the Court using the CM/ECF system which will send notification of such filing to

 5   all counsel of record who have registered for electronic notifications. I have also emailed a

 6   copy of this filing to Ms. Angela J. Somers, Reid Collins & Tsai LLP, counsel for Tibanne,

 7   in the Chapter 15 proceeding in the Southern District of New York.

 8
                                           By: /s/ Edgar G. Sargent
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     CERTIFICATE OF SERVICE                   Page- 1     SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                           1201 Third Avenue, Suite 3800
                                                          Seattle, WA 98101-3000
                                                          Tel: (206) 516-3880; Fax: (206) 516-3883
